TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                         FILED IN
                                                                                  12th COURT OF APPEALS
                                                                                       TYLER, TEXAS
Court of Appeals No. (If known):    12-15-00106-CR                                7/13/2015 8:55:42 PM
                                                                                       CATHY S. LUSK
Trial Court Style:     The State of Texas v. Wavon Lashelter Owens                         Clerk


Trial Court & County:  3rd Judicial District, Anderson County, Texas
Trial Court No.: 31595

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due: 06.1.2015

Anticipated Number of Pages of Record: 125 pages

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s:

        Other. (Explain.): Due to conflicting schedules I have just obtained the exhibits this evening and
will attach them and get them converted as soon as possible. I am asking for seven days, but hope to
have it in by tomorrow, just out of caution, I request extra days in case of some unforeseen event.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by July 20, 2015,
and I hereby request an additional 7 days within which to prepare it. TEX. R. APP. P. 37.3.

In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.



Date   07.13.2015                                              Signature:___________________________


Office Phone Number: 903.723.7415                              Printed Name: Misty McAdams, CSR

mcadams349@windstream.net
E-mail Address                                                 Official Reporter, 349th Judicial District
                                                               Anderson & Houston County, Texas
The following parties have been served with a copy of this document:


MR. SCOTT HOLDEN                                   MR. STEPHEN EVANS
ASST. ANDERSON COUNTY D.A.                         ATTORNEY AT LAW
ATTORNEY FOR THE STATE                             ATTORNEY FOR THE DEFENDANT
via: email- sholden@co.anderson.tx.us              via: email-sevanslaw@aol.com




                                                   ________________________________________
                                                   Misty McAdams, CSR
                                                   Official Reporter, 349th Judicial District
                                                   Anderson & Houston County, Texas
                                                   500 North Church, Room 30
                                                   Palestine, TX 75801
                                                   903.723.7415
                                                   mcadams349@windstream.net